—Judgment unanimously reversed on the law with costs and petition granted. Memorandum: In this proceeding pursuant to article 7 of the Real Property Tax Law, petitioner challenges respondents’ 1993-1994 assessment of its 20-acre parcel located in the Town of Oswego. Petitioner contends that it is entitled to an exemption from real property taxes pursuant to Real Property Tax Law § 420-a (1) (a). Petitioner met its burden of demonstrating its entitlement to that exemption (see, Matter of New York Botanical Garden v Assessors of Town of Washington, 55 NY2d 328, 334). The evidence establishes that petitioner is organized and conducted exclusively for educational purposes and that the property is used exclusively for those purposes (see, RPTL 420-a [1] [a]; Matter of American Mgt. Assns. v Assessor of Town of Madison, 63 AD2d 1102, 1103, affd 47 NY2d 841; Matter of Steiner Educ. & Farming Assn. v Brennan, 65 AD2d 868, 869, lv denied 46 NY2d 709; cf., Matter of Association of Bar v Lewisohn, 34 NY2d 143). (Appeal from Judgment of Supreme Court, Oswego County, Nicholson, J. — Tax Certiorari.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.